           Case 4:07-cv-05944-JST Document 5763 Filed 06/17/20 Page 1 of 13



 1
     Jane Becker Whitaker, PR-Bar Num. 9352
 2   Becker Vissepo, PSC
 3   1225 Ponce de Leon, Suite 1102
     San Juan, PR 00907
 4   Tel. 787 945.2406
 5   jbw@beckervissepo.com
     janebeckerwhitaker@gmail.com
 6
 7   J. Barton Goplerud
     Shindler, Anderson, Goplerud & Weese, P.C.
 8   5015 GRAND RIDGE DRIVE, SUITE 100
 9   WEST DES MOINES
     IA 50265
10   Tel: (515) 223-4567
11   goplerud@sagwlaw.com

12   John A. Girardi
13   Girardi/Keese
     1126 Wilshire Blvd.
14   Los Angeles, CA 90017
15   Tel. (213) 262-6777
     Email: jgirardi@girardikeese.com
16
     Counsel for Plaintiff
17
18                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
19
20   IN RE: CATHODE RAY TUBE (CRT)               MDL No. 1917
     ANTITRUST LITIGATION
21                                               Case No. 07-cv-5944 JST
22
                                                 JOINT CASE MANAGEMENT
23   This Document Relates To:                   CONFERENCE STATEMENT
24
     Government of Puerto Rico v. Panasonic      Hearing Date: June 24, 2020
25   Corporation of North America, et al.,       Time:         9:30 a.m.
26   Orig. C.A. No. 3:19-01246                   Courtroom: 9, 19th Floor
                                                 Judge:       Honorable Jon S. Tigar
27
28
     ///
     MDL No. 1917MDL No. 1917
     Case No. 07-cv-5944-JST
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:07-cv-05944-JST Document 5763 Filed 06/17/20 Page 2 of 13



 1
     TO THE HONORABLE COURT ALL PARTIES AND THEIR ATTORNEYS:
 2
 3   1. Jurisdiction and Service.
 4
           Plaintiff’s Statement: Jurisdiction exists by virtue of the transfer order of
 5
 6   February 5, 2020 from the Judicial Panel on Multidistrict Litigation MDL No 1917,
 7   PR/3:19-cv-01246. There are 43 defendants. Service has been completed for seven
 8
     (LG Electronics USA, Inc.; Phillips Electronics North America Corporation;
 9
10   Samsung Electronics America, Inc.; Toshiba America Electronics Components, Inc.;
11   Panasonic Corporation of North America; Hitachi America, LTD; Tatung Company
12
     of America, Inc.). Service on the remaining defendants, some of whom are located
13
14   within the United States and some outside the United States, is a work in progress.
15   Given the state of this civil action, plaintiff intends to request of this court an order
16
     that counsel for the remaining defendants, all of whom have appeared in the ongoing
17
18   litigation, accept service by mail for the remaining 35 defendants.
19
           Defendants’ Statement: In addition to the jurisdictional bases stated by the
20
     Plaintiff, the Court has jurisdiction based on complete diversity of the parties
21
22   pursuant to 28 U.S.C. § 1332(a).
23
           Plaintiff has not attempted or has failed to properly serve a substantial
24
     majority of defendants named in the Complaint, including all of the foreign-based
25
26   defendants. Defendants oppose Plaintiff’s suggestion that defendants, many of
27
     whom are foreign entities, can be properly served by mail. Plaintiff should be
28

     MDL No. 1917
     Case No. 07-cv-5944-JST
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:07-cv-05944-JST Document 5763 Filed 06/17/20 Page 3 of 13



 1
     required to serve each defendant through proper service, as defined by the rules and
 2
 3   laws applicable in the respective jurisdictions and countries where certain defendants

 4   reside and do business. Defendants submit that Plaintiff’s years-long failure to
 5
     attempt proper service on a majority of defendants cannot justify shortcutting proper
 6
 7   service requirements. Moreover, some of the defendants named in Plaintiff’s

 8   complaint are not currently parties to any other action in the MDL, and the Court
 9
     does not have jurisdiction over those defendants. In any event, should Plaintiff seek
10
11   to shortcut its service obligations, defendants submit that Plaintiff should seek leave

12   of Court through a motion.
13
           The parties that filed appearances entered into a stipulation staying the
14
15   deadline to answer or otherwise respond to the Complaint until 60 days from the

16   date on which the last defendant is served. Gov’t. of Puerto Rico v. LG Electronics,
17
     Inc., Case No. 3:19-cv-01246, ECF No. 5 (D.P.R. Mar. 19, 2019). That stipulation
18
19   was issued as an order by the transferor court (ECF No. 18 (Apr. 1, 2019)), and

20   remains in effect. See Manual for Complex Litigation (fourth) § 20.132 (orders
21
     issued by transferor court remain in effect unless altered or amended by transferee
22
23   court).
24   2. Facts.
25
           Plaintiff’s Statement: The factual setting is well known to this court.
26
27   Defendants engaged in a price fixing scheme and related antitrust activity with
28   respect to production and distribution of cathode ray tubes. The principal factual
     MDL No. 1917
     Case No. 07-cv-5944-JST
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:07-cv-05944-JST Document 5763 Filed 06/17/20 Page 4 of 13



 1
     issue in dispute in the instant action is the extent of commerce and the financial
 2
 3   impact on the citizens of the Government of Puerto Rico.

 4          Defendants’ Statement: Defendants agree that the Court is familiar with the
 5
     facts, but contest that there has been any determination of liability as alleged by
 6
 7   Plaintiff’s statement. Defendants submit that Plaintiff cannot establish any

 8   agreement among the named defendants to do something unlawful under the
 9
     antitrust laws (or to support a claim for common law unjust enrichment) that injured
10
11   Plaintiff or the citizens it claims to represent.

12   3. Legal Issues.
13
            Plaintiff’s Statement: The claims of the Government of Puerto Rico are based
14
15   upon unjust enrichment and what is sought is restitution. "Puerto Rico antitrust law

16   has been interpreted in accordance with federal antitrust law, which does not allow
17
     claims from indirect purchasers following Illinois Brick, and in the absence of
18
19   evidence showing that Puerto Rico has repealed Illinois Brick—this Court dismisses

20   the claims arising under the Puerto Rico law.”); In re Static Random Access
21
     Memory (SRAM) Antitrust Litig., No. 07-mdl-01819 CW, 2010 U.S. Dist. 2010 WL
22
23   5094289, at 4 (N.D. Cal. Dec. 8, 2010); In re TFT-LCD (Flat Panel) Antitrust Litig.,
24   599 F. Supp. 2d 1179, 1188 (N.D. Cal. 2009). It is the Puerto Rico Supreme Court
25
     that is the source of the conclusion that the act does not recognize a claim for
26
27   indirect purchasers.
28

     MDL No. 1917
     Case No. 07-cv-5944-JST
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:07-cv-05944-JST Document 5763 Filed 06/17/20 Page 5 of 13



 1
              In the case cited by defendants, Gov’t of Puerto Rico v. The Carpenter Co.,
 2
 3   Civil No. 18-1987 (GAG), 2020 WL 962931, there was no examination of the

 4   discreet language of the Government of Puerto Rico’s anti-trust statute. Taken
 5
     together, proceeding on an unjust enrichment cause of action is the only claim
 6
 7   available and why the Government has standing for consumers on a parens patriae

 8   basis.
 9
              Defendants’ Statement: Notwithstanding Plaintiff’s attempt to cast its cause
10
11   of action as a common law unjust enrichment claim subject to a fifteen-year statute

12   of limitation, Plaintiff’s case is in fact an antitrust claim barred by the four year
13
     statute of limitation applicable to civil antitrust claims. 10 L.P.R. § 268(c); Gov’t of
14
15   Puerto Rico v. The Carpenter Co., Civil No. 18-1987 (GAG), 2020 WL 962931 at

16   *8-10 (D.P.R. 2020). Plaintiff’s Complaint is substantively identical to all prior
17
     complaints filed in or transferred to the Court asserting federal and/or state antitrust
18
19   claims. Instead of asserting an antitrust claim under Puerto Rico law, Plaintiff

20   asserts an unjust enrichment claim for only one reason: Puerto Rico’s four year
21
     statute of limitation has long passed. See 10 L.P.R. § 268(c). Plaintiff filed its
22
23   Complaint in late 2018—11 years after the complaints filed in the CRT MDL and
24   long after the expiration of the applicable four year statute of limitation. Plaintiff’s
25
     attempt to frame the action as one for “unjust enrichment,” designed as an end-run
26
27   around the statute of limitations, has been rejected as a matter of law. Carpenter,
28   2020 WL 962931 at *8-10.
     MDL No. 1917
     Case No. 07-cv-5944-JST
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:07-cv-05944-JST Document 5763 Filed 06/17/20 Page 6 of 13



 1
           Moreover, courts in this District and elsewhere hold that indirect purchasers
 2
 3   may not bring common law unjust enrichment claims in an effort to circumvent the

 4   indirect purchaser bar applicable to state antitrust statutes, including Puerto Rico’s
 5
     antimonopoly statute. See In re TFT-LCD (Flat Panel) Antitrust Litig., 599 F. Supp.
 6
 7   2d 1179, 1192 (“permitting such (unjust enrichment) claims would allow plaintiffs

 8   to circumvent limitations of state antitrust laws.”)
 9
           Plaintiff has pled that it has parens patriae standing to sue on behalf of
10
11   citizens of Puerto Rico. Courts have found that no Puerto Rico statute or Puerto

12   Rico Supreme Court precedent provide for parens patriae standing to present unjust
13
     enrichment claims in such a representative capacity. Carpenter, 2020 WL 962931 at
14
15   *10-11.

16         Certain defendants also anticipate asserting that Puerto Rican residents’
17
     claims were released as part of a nationwide settlement class as to which Puerto
18
19   Rico, having received CAFA notice, did not object and can no longer appeal.

20   Plaintiff’s claims are barred against such defendants under the doctrine of res
21
     judicata.
22
23         Defendants reserve the right to assert other arguments and defenses.
24   4. Motions.
25
           Plaintiff’s Statement: The history of the litigation is well known to this court.
26
27   The plaintiff Government of Puerto Rico does not anticipate filing any motion.
28

     MDL No. 1917
     Case No. 07-cv-5944-JST
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:07-cv-05944-JST Document 5763 Filed 06/17/20 Page 7 of 13



 1
            Defendants’ Statement: Defendants anticipate filing a motion to dismiss
 2
 3   Plaintiff’s claims pursuant to Rule 12 of the Federal Rules of Civil Procedure on the

 4   basis that: (i) Plaintiff’s claim is barred by the applicable statute of limitations; (ii)
 5
     Plaintiff’s claims are barred under the Illinois Brick indirect purchaser bar; and/or
 6
 7   (iii) Plaintiff lacks parens patriae standing to bring a claim for unjust enrichment.

 8   Moreover certain defendants may seek dismissal for lack of proper service and/or
 9
     lack of personal jurisdiction and other defendants may seek dismissal on the ground
10
11   that claims on behalf of Puerto Rican residents have been released and are barred by

12   res judicata. Defendants reserve the right to assert other arguments in connection
13
     with any motion to dismiss. If Rule 12 motions do not dispose of the claims,
14
15   defendants anticipate filing Rule 56 motions at the close of discovery.

16   5. Amendments of Pleadings. The Government of Puerto Rico does not anticipate
17
     the amendment of any pleadings. Defendants do not contest Plaintiff’s statement.
18
19   6. Evidence Preservation.

20          Plaintiff’s Statement: The Government of Puerto Rico has reviewed the
21
     guidelines relating to the discovery or was electronically stored information.
22
23          Defendants’ Statement: Defendants certify that they have reviewed the
24   Court’s ESI Guidelines. Defendants submit that all potentially relevant discovery
25
     material in the possession, custody, and control of defendants has already been
26
27   produced. See Order (ECF No. 5530) at 3 (“The Court further assumes that while
28

     MDL No. 1917
     Case No. 07-cv-5944-JST
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:07-cv-05944-JST Document 5763 Filed 06/17/20 Page 8 of 13



 1
     discovery might be necessary into [ORS/NRS] plaintiffs damages, discovery
 2
 3   concerning the defendants' liability is probably complete.”).

 4   7. Disclosures. Defendants served Rule 26 initial disclosures many years ago. The
 5
     parties are in discussions regarding a stipulated schedule for Plaintiff’s service of
 6
 7   initial disclosures and will be prepared to give the Court an update at the June 24,

 8   2020 Conference.
 9
     8. Discovery.
10
11         Plaintiff’s Statement: The Government of Puerto Rico does not anticipate

12   initiating any discovery.
13
           Defendants’ Statement: Defendants agree that Plaintiff does not need further
14
15   discovery of defendants. Should the case move to the discovery phase after

16   anticipated motions to dismiss, defendants will seek discovery regarding Plaintiff’s
17
     alleged claims and damages, which have not been developed in the discovery record
18
19   to date. See Order (ECF No. 5530) at 3 (“The Court further assumes that while

20   discovery might be necessary into [ORS/NRS] plaintiffs damages, discovery
21
     concerning the Defendants’ liability is probably complete.”). Defendants anticipate
22
23   that Plaintiff will rely on expert evidence in an effort to establish alleged liability
24   and damages, and defendants anticipate needing expert discovery as to those issues.
25
     9. Class Actions. Plaintiff does not purport to bring its case as a class action under
26
27   Federal Rule of Civil Procedure 23.
28

     MDL No. 1917
     Case No. 07-cv-5944-JST
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:07-cv-05944-JST Document 5763 Filed 06/17/20 Page 9 of 13



 1
     10. Related Cases. There are no related cases pending before another judge of this
 2
 3   Court, or before another U.S. court or administrative body.

 4   11. Relief.
 5
           Plaintiff’s Statement: The Government of Puerto Rico seeks restitution by
 6
 7   return of the proceeds of the unjust enrichment as the consequence of the price

 8   fixing activity. The damages would be calculated by the degree of consumer and
 9
     economic activity in the Government of Puerto Rico over the years 2003 through
10
11   2010 when the unjust enrichment brought on by the price fixing activity occurred.

12         Defendants’ Statement: Defendants submit that Plaintiff cannot establish
13
     liability or that it is entitled to any damages or other relief claimed on behalf of the
14
15   Government of Puerto Rico or any party or person Plaintiff seeks to represent.

16   12. Settlement and ADR.
17
           Plaintiff’s Statement: Given the long history of the instant litigation it is felt
18
19   that there is a reasonable chance for resolution by way settlement.

20         Defendants’ Statement: Defendants are open to settlement discussions, but
21
     any such discussions are likely premature until defendants file anticipated motions to
22
23   dismiss under Rule 12.
24   13. Consent to Magistrate Judge For All Purposes. The parties decline to consent to
25
     a Magistrate Judge to conduct all further proceedings.
26
27   14. Other References. The parties agree this matter is not suitable for arbitration.
28

     MDL No. 1917
     Case No. 07-cv-5944-JST
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 4:07-cv-05944-JST Document 5763 Filed 06/17/20 Page 10 of 13



 1
     15. Narrowing of Issues. The parties will engage in a good faith discussion on those
 2
 3   issues which can be narrowed.

 4   16. Expedited Trial Procedure. This action does not lend itself to the participation in
 5
     the expedited trial procedure.
 6
 7   17. Scheduling.

 8         Plaintiff’s Statement: The plaintiffs anticipate any expert designation can be
 9
     done within the next 120 days.
10
11         Defendants’ Statement: Defendants submit that setting a trial schedule is

12   premature at this stage. First, there are serious, dispositive defects in Plaintiff’s
13
     Complaint that will not survive Rule 12 motion practice. Second, under the Court’s
14
15   Order regarding Extension of Time to File Answers (ECF No. 22), defendants’

16   answers are not due until sixty (60) days following perfection of service. That date
17
     is currently unknown and Plaintiff has provided no firm commitment as to when
18
19   service efforts will be exhausted.

20   18. Trial. Plaintiff has demanded trial by jury. The parties anticipate that it will take
21
     approximately 20 trial days for the parties to present their claims and defenses.
22
23
24
25
26
27
28

     MDL No. 1917
     Case No. 07-cv-5944-JST
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
           Case 4:07-cv-05944-JST Document 5763 Filed 06/17/20 Page 11 of 13



 1
     19. Disclosure of Non-Party Interested Entities or Persons. The Government of
 2
 3   Puerto Rico will complete the disclosure by the time of the status conference. The

 4   defendants have filed their Certifications pursuant to LR 3-15.
 5
     20. Professional Conduct. Counsel for Plaintiff and defendants confirm that each
 6
 7   has reviewed the Guidelines for Professional Conduct of the Northern District of

 8   California.
 9
     21. Other Matters. The parties do not have other matters to discuss at this time.
10
11   ///
12
13   ///
14
     DATED: June 17 , 2020               GIRARDI | KEESE
15
16
17
                                         By:         /S/ John A. Girardi
18                                             JOHN A. GIRARDI
19                                             Attorneys for Plaintiff, THE
                                               GOVERNMENT OF PUERTO RICO
20
21
22
23
24
25
26
27
28

     MDL No. 1917
     Case No. 07-cv-5944-JST
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
       Case 4:07-cv-05944-JST Document 5763 Filed 06/17/20 Page 12 of 13



 1
     DATED: June 17 , 2020
 2                                   By: /s/ John M. Taladay
 3                                        BAKER BOTTS LLP
                                         JOHN M. TALADAY
 4                                       ERIK T. KOONS
                                         700 K Street, N.W.
 5                                       Washington, D.C. 20001
                                         202.639.7700
 6                                       202.639.7890 (fax)
                                         Email: john.taladay@bakerbotts.com
 7                                             erik.koons@bakerbotts.com
 8                                       Attorneys for Philips North America LLC
 9
10                                   By: /s/ Jeffrey L. Kessler
11                                       WINSTON & STRAWN LLP
                                         JEFFREY L. KESSLER
12                                       jkessler@winston.com
                                         EVA W. COLE
13                                       ewcole@winston.com
                                         200 Park Avenue
14                                       New York, NY 10166
                                         Telephone: (212) 294-6700
15                                       Facsimile: (212) 294-4700
16                                       KEVIN B. GOLDSTEIN
                                         kbgoldstein@winston.com
17                                       35 W. Wacker Drive
                                         Chicago, IL 60622
18                                       Telephone: (312) 558-5600
                                         Facsimile: (312) 558-5700
19
                                         WEIL, GOTSHAL & MANGES LLP
20                                       DAVID L. YOHAI
                                         david.yohai@weil.com
21                                       ADAM C. HEMLOCK
                                         adam.hemlock@weil.com
22                                       DAVID YOLKUT
                                         david.yolkut@weil.com
23                                       767 Fifth Avenue
                                         New York, NY 10153-0119
24                                       Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007
25
                                         Attorneys for Defendant Panasonic
26                                       Corporation of North America
27
28

     MDL No. 1917
     Case No. 07-cv-5944-JST
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
       Case 4:07-cv-05944-JST Document 5763 Filed 06/17/20 Page 13 of 13



 1
 2                                   By: /s/ Eliot A. Adelson
                                         MORRISON & FOERSTER LLP
 3                                       ELIOT A. ADELSON
                                         Email: eadelson@mofo.com
 4                                       425 Market Street
                                         San Francisco, CA 94105
 5                                       Telephone: (415) 268-7243
                                         Facsimile: (415) 268-7522
 6
                                         KIRKLAND & ELLIS LLP
 7                                       JAMES H. MUTCHNIK (pro hac vice)
                                         Email: james.mutchnik@kirkland.com
 8                                       300 North LaSalle Street
                                         Chicago, IL 60654
 9                                       Telephone: (312) 862-2000
                                         Facsimile: (312) 862-2200
10
11                                       Attorneys for Defendant Hitachi America,
                                         Ltd.
12
13
                                     By: /s/ Brian Y. Chang
14
                                         EIMER STAHL LLP
15                                       Brian Y. Chang (SBN 287757)
                                         99 South Almaden Boulevard, Suite 662
16
                                         San Jose, CA 95113
17                                       Telephone:      669 231 8755
18                                       bchang@eimerstahl.com

19                                       Nathan P. Eimer (pro hac vice pending)
20                                       Vanessa G. Jacobsen (pro hac vice
                                         pending)
21                                       224 South Michigan Avenue, Suite 1100
22                                       Chicago, Illinois 60604
                                         Telephone:      312 660 7600
23                                       Facsimile:      312 692 1718
24                                       neimer@eimerstahl.com
                                         vjacobsen@eimerstahl.com
25
26                                       Attorneys for Defendant LG Electronics
                                         USA, Inc.
27
28

     MDL No. 1917
     Case No. 07-cv-5944-JST
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
